People v Greene (2017 NY Slip Op 02931)





People v Greene


2017 NY Slip Op 02931


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Sweeny, J.P., Richter, Andrias, Webber, Gesmer, JJ.


540/10 3745 3744

[*1]The People of the State of New York, Respondent,
vDarryl Greene, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Charity L. Brady of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Rafael Curbelo of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Steven L. Barrett, J.), rendered October 27, 2015,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: APRIL 18, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.